UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-34474 CENTURY ALUMINUM COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3070826 (State or other jurisdiction of (IRS Employer Identification No.) Incorporation or organization) 2511 Garden Road Building A, Suite 200 (Zip Code) Monterey, California (Address of registrant’s principal offices) Registrant’s telephone number, including area code:(831) 642-9300 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $0.01 par value per share NASDAQ Stock Market LLC Preferred Stock Purchase Rights (NASDAQ Global Select Market) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).*Yes ¨No ¨ * - The registrant is not currently required to submit interactive data files. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in a definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer x Non-Accelerated Filer (Do not check if a smaller reporting company) ¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x Based upon the closing price of the registrant’s common stock on the NASDAQ Global Select Market on June 30, 2010, the approximate aggregate market value of the common stock held by non-affiliates of the registrant was approximately $495,000,000.As of February 28, 2011, 92,968,272 shares of common stock of the registrant were issued and outstanding. Documents Incorporated by Reference: All or a portion of Items 10 through 14 in Part III of this Form 10-K are incorporated by reference to the Registrant’s definitive proxy statement on Schedule 14A, which will be filedwithin120 days after the close of the fiscal year covered by this report on Form 10-K, or if the Registrant’s Schedule 14A is not filed within such period,will be included in an amendment to this Report on Form 10-K which will be filed within such 120 day period. Table of Contents TABLE OF CONTENTS PAGE PART I Item 1 Business 1 Item 1A Risk Factors 13 Item 1B Unresolved Staff Comments 23 Item 2 Properties 23 Item 3 Legal Proceedings 24 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6 Selected Financial Data 27 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7A Quantitative and Qualitative Disclosures about Market Risk 45 Item 8 Financial Statements and Supplementary Data 48 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A Controls and Procedures Item 9B Other Information PART III Item 10 Directors, Executive Officers and Corporate Governance Item 11 Executive Compensation Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13 Certain Relationships and Related Transactions and Director Independence Item 14 Principal Accountant Fees and Services PART IV Item 15 Exhibits and Financial Statement Schedules Signatures Table of Contents PART I Item 1.Business Century Aluminum Company is a Delaware corporation with our principal executive offices located at 2511 Garden Road, Building A, Suite200, Monterey, California 93940. Throughout this Form 10-K, and unless expressly stated otherwise or as the context otherwise requires, "Century Aluminum Company," "Century Aluminum," "Century," "we," "us," and "our" refer to Century Aluminum Company and its subsidiaries. Available Information Additional information about Century may be obtained from our website, which is located at www.centuryaluminum.com.Our website provides access to filings we have made through the EDGAR filing system of Securities and Exchange Commission (the “SEC”), including our annual, quarterly and current reports filed on Forms 10-K, 10-Q and 8-K, respectively, and ownership reports filed on Forms 3, 4 and 5 after December 16, 2002 by our directors, executive officers and beneficial owners of more than 10% of our outstanding common stock. These filings are also available on the SEC website at www.sec.gov.In addition, we will make available free of charge copies of our Forms 10-K, Forms 10-Q, and Forms 8-K upon request.Requests for these documents can be made by contacting our Investor Relations Department by mail at: 2511 Garden Road, Building A, Suite 200, Monterey, CA 93940, or phone at: (831) 642-9300.Information contained in our website is not incorporated by reference in, and should not be considered a part of, this Annual Report on Form 10-K. FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements, which are subject to the “safe harbor” created by section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended. We may make forward-looking statements in our SEC filings, press releases, news articles, earnings presentations and when we are speaking on behalf of the Company. Forward-looking statements can be identified by the fact that they do not strictly relate to historical or current facts. Often, they include the words “believe,” “expect,” “target,” “anticipate,” “intend,” “plan,” “seek,” “estimate,” “potential,” “project,” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could,” “might,” or “may.” Forward-looking statements in this annual report, for example, include statements about the following subjects, among other things: · Our business objectives, strategies and initiatives, the growth of our business and our competitive position and prospects; · Our assessment of significant economic, financial, political and other factors and developments that may affect our results; · Our assessment of the aluminum market, aluminum prices, aluminum financing, inventories and warehousing arrangements and other similar matters; · Aluminum prices and their effect on our financial position and results of operations; · Future construction investment and development of our facility in Helguvik, Iceland, including future capital expenditures, the costs of completion, production capacity and the resolution of disputes and discussions with the power providers for that facility; · Our hedging strategies and their potential effects; · Our curtailed operations, including the potential restart of operations at our Ravenswood, West Virginia facility and the restarting of the fifth pot line at our Hawesville, Kentucky facility and related increases in our production capacity; · Our current intent not to pay dividends; - 1 - Table of Contents · Our ability to access the credit and capital markets on acceptable terms to obtain funding for our operations and capital projects; · Our procurement of electricity, alumina and other raw materials; · Estimates of our pension and other postemployment liabilities, deferred income tax assets and property plant and equipment impairment, and other contingent liabilities and contractual commitments; · Changes in, or the elimination of, the retiree medical benefit plans and programs of certain of our subsidiaries and their effect on our financial position and results of operation; · Pension plan investment policies, expect returns and strategies; · Repayment of contingent liabilities to E.ON U.S. relating to the “unwind” of former power arrangements relating to our Hawesville, KY facility; · Potential obligations to repurchase all or part of our 1.75% convertible senior notes due 2024; · Critical accounting policies and estimates, the impact or anticipated impact of recent accounting pronouncements or change in accounting principle and future recognition of impairments for the fair value of assets, including goodwill and intangible assets; · Future cash flows required to meet our contractual obligations; · Our anticipated tax liabilities or refunds; · Changes in the duty on primary aluminum imports into the European Union (the “EU”); · Negotiations with our unionized workforce, including potential renegotiation of wage terms with the Grundartangi labor unions; · Compliance with laws and regulations; · The costs and effects and our evaluation of legal and regulatory actions, investigations and similar matters; · The effect of future laws and regulations; · Our debt levels and intentions to incur additional debt in the future; · Our ability to use net operating losses (“NOL”), tax credits and other tax assets; and · The suitability and adequacy of our facilities. We believe the expectations reflected in our forward-looking statements are reasonable, based on information available to us on the date of this annual report. However, the forward-looking statements are subject to many risks and uncertainties, including those described under Item 1A, “Risk Factors,” and we cannot guarantee our future performance or results of operations, and you should not place undue reliance on these forward-looking statements.Although we undertake no obligation to revise or update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law, you are advised to consult any additional disclosures we make in our quarterly reports on Form 10-Q, annual report on Form 10-K and current reports on Form 8-K filed with the SEC.See Item 1, “Business - Available Information.” Overview We produce primary aluminum.Aluminum is an internationally traded commodity, and its price is effectively determined on the London Metal Exchange (the “LME”).Our primary aluminum facilities produce standard grade and value-added primary aluminum products.Our current primary aluminum rated production capacity is 785,000 metric tons per year (“mtpy”), of which approximately 219,000 mtpy was curtailed as of February 28, 2011.We are presently in the process of restarting 49,000 mtpy of this idled capacity.We produced approximately 585,000 mtpy of primary aluminum in 2010. - 2 - Table of Contents Our primary aluminum capacity includes our facility in Grundartangi, Iceland (“Grundartangi”) with rated capacity of 260,000 mtpy; our facility in Hawesville, Kentucky (“Hawesville”) with rated capacity of 244,000 mtpy; our facility in Ravenswood, West Virginia (“Ravenswood”), currently curtailed, with rated capacity of 170,000 mtpy; and a 49.7% interest in a facility in Mt. Holly, South Carolina (“Mt. Holly”) that provides us with rated capacity of 111,000 mtpy.We are also constructing a primary aluminum facility in Helguvik, Iceland (the “Helguvik project”) which is currently contemplated to have a rated capacity of up to 360,000 mtpy.In addition to our primary aluminum assets, we have a 40% stake in Baise Haohai Carbon Co., Ltd. (“BHH”), a carbon anode and cathode facility located in China.The BHH facility has an annual anode production capacity of up to 180,000 mtpy and an annual cathode graphitization capacity of up to 20,000 mtpy and supplies a portion of the anodes used in our Grundartangi facility. In light of current economic conditions and our U.S. subsidiaries’ high relative operating cost structure, as of December 31, 2010, all operations at Ravenswood and one potline at Hawesville remained curtailed.We have announced plans to restart the idled potline at our Hawesville facility.Restarting the idled potline will bring Hawesville to full production capacity and the restart is currently expected to be completed during the second quarter of 2011.Upon full restart of the idled potline at Hawesville, our annualized operating rated production capacity of primary aluminum will be approximately 615,000 mtpy. We have continued investing in the Helguvik project.During 2010, project activity and spending remained at modest levels.We plan to restart major construction activity in 2011 subject to the resolution of ongoing discussions with the contracted power suppliers for the project, including the resolution of the ongoing arbitration proceedings between our Nordural Helguvik ehf subsidiary and HS Orka hf.See “—Primary Aluminum Facilities — Helguvik project — Power Supply Agreements.” Primary Aluminum Facilities: Facility Location Operational Rated Capacity (mtpy) Active Operating Capacity (mtpy) Ownership Percentage Grundartangi Grundartangi, Iceland 100% Hawesville (1) Hawesville, Kentucky, USA 100% Ravenswood (2) Ravenswood, West Virginia, USA — 100% Mt. Holly (3) Mt. Holly, South Carolina, USA 49.7% As of December 31, 2010, we were operating four potlines with a capacity of 195,000 mtpy and have idled one potline at the Hawesville facility.We announced plans to restart the idled potline and currently expect to complete the restart in the second quarter of 2011 bringing the facility to full rated capacity of 244,000 mtpy. In February 2009, we curtailed all operations at the Ravenswood facility.We may in the future restart the curtailed operations upon the realization of several objectives, including a new power agreement which would provide for flexibility in Ravenswood’s cost structure under adverse industry conditions as well as a new labor agreement. Alcoa holds the remaining 50.3% ownership interest and is the operator.Century’s share of Mt. Holly’s capacity is approximately 111,000 mtpy. - 3 - Table of Contents Joint Venture Facility: Facility Location Type Capacity Ownership Percentage Baise Haohai Carbon Co., Ltd (1) Guangxi Zhuang, China Carbon anode and cathode 180,000 mtpy anode; 20,000 mtpy cathode 40% Guangxi Qiangqiang Carbon Co., Ltd. holds the remaining 60% ownership interest and is the operator of this facility. Our current long-term strategic objectives are to: (a) expand our primary aluminum business by constructing, investing in or acquiring additional capacity that offers favorable returns and lowers our per unit production costs;(b) further diversify our geographic presence; and (c) pursue low-cost upstream opportunities in bauxite mining, alumina refining and the production of other key raw materials.The following table shows our primary aluminum shipment volumes since 2005. Recent Developments Information on our recent developments is available in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included herein. Competition The market for primary aluminum is global, and demand for aluminum varies widely from region to region.We compete with U.S. and international companies in the aluminum industry primarily in the areas of price, quality and service.In addition, aluminum competes with materials such as steel, copper, carbon fiber, composites, plastic and glass, each of which may be substituted for aluminum in certain applications. - 4 - Table of Contents Our Hawesville plant is located adjacent to its largest customer.This location allows Hawesville to deliver a portion of its production in molten form, at a cost savings to both parties, providing a competitive advantage over other potential suppliers. We believe that Hawesville also has a competitive advantage in that it currently is the largest producer of high purity aluminum in North America. Customer Base In 2010, we derived approximately 80% of our consolidated sales from our three major customers: Glencore International AG (together with its subsidiaries, “Glencore”), Southwire Company (“Southwire”), and BHP Billiton.Additional information about the revenues and percentage of sales to these major customers is available in Note 20 Business Segments of the Consolidated Financial Statements included herein.We currently have long-term primary aluminum sales or tolling contracts with each of these customers.More information about these contracts is available under “Forward Physical Delivery Agreements” in Note 16 Forward Delivery Contracts and Financial Instruments of the Consolidated Financial Statements included herein. Financial Information about Segments and Geographic Areas We operate in one reportable segment, primary aluminum.Additional information about our primary aluminum segment and certain geographic information is available in Note 20 Business Segments to the Consolidated Financial Statements included herein.For a description of certain risks attendant to our operations, see Item 1A, “Risk Factors.” Energy, Key Supplies and Raw Materials We consume the following key supplies and raw materials in the primary aluminum reduction process: ● electricity ● carbon anodes ● liquid pitch ● alumina ● cathode blocks ● calcined petroleum coke ● aluminum fluoride ● natural gas ● silicon carbide Electrical power, alumina, carbon anodes and labor are the principal components of cost of goods sold.These components together represented over 75% of our 2010 cost of goods sold.We have long-term contracts to attempt to ensure the future availability of many of our cost components.For a description of certain risks attendant to our raw material supplies and labor, see Item 1A, “Risk Factors.” Long-term Supply Contracts Alumina Supply Agreements A summary of our alumina supply agreements is provided below.Grundartangi does not have long-term alumina supply agreements because this facility tolls alumina provided by BHP Billiton, Norsk Hydro ASA (“Hydro”) and Glencore into primary aluminum. In 2010, 6,200 metric tons of primary aluminum was produced at Grundartangi outside of such toll agreements, using alumina purchased on a spot basis. Facility Supplier Term Pricing Mt. Holly Trafigura AG Through December 31, 2013 Variable, LME-based Hawesville Glencore Through December 31, 2014 Variable, LME-based - 5 - Table of Contents Electrical Power Supply Agreements We use significant amounts of electricity in the aluminum production process.A summary of our long-term power supply agreements is provided below. Facility Supplier Term Pricing Ravenswood (1) Appalachian Power Company Through June 30, 2011 Based on published tariff, with provisions for pricing based on the LME price for primary aluminum Mt. Holly (2) South Carolina Public Service Authority (“Santee Cooper”) Through December 31, 2015 Fixed price, with fuel cost adjustment clause; Hawesville (3) Big Rivers Energy Corporation (“Big Rivers”) Through December 31, 2023 Cost-based Grundartangi Landsvirkjun Through 2019 - 2029 Variable rate based on the LME price for primary aluminum Orkuveita Reykjavíkur (“OR”) HS Orka hf (“HS”) Helguvik (4) OR Approximately 25 years from the dates of each phase of power delivery under the respective power agreements Variable rate based on the LME price for primary aluminum HS All operations at the Ravenswood facility are presently curtailed.Appalachian Power supplies all of Ravenswood’s power requirements.Effective July 28, 2006, the Public Service Commission of the State of West Virginia approved a special rate mechanism in connection with an increase in the applicable tariff rates.Under the special rate mechanism, Ravenswood may be excused from or may defer the payment of the increase in the tariff rate if aluminum prices as quoted on the LME fall below pre-determined levels.In June 2010, the West Virginia Public Service Commission (the “PSC”) extended the special rate mechanism and will review the extension in 2011. In 2010, Santee Cooper amended the Mt. Holly power contract to provide power through 2015 priced at rates fixed under currently published schedules, subject to adjustments to cover Santee Cooper’s fuel costs with early termination provisions to allow Mt. Holly to terminate the power contract early, in whole or in part, without penalty, if the LME falls below certain negotiated levels. In July 2009, Century Aluminum of Kentucky, our wholly owned subsidiary (“CAKY”), along with E.ON U.S. (“E.ON”) and Big Rivers, agreed to an “unwind” of the former contractual arrangement between Big Rivers and E.ON and entered into a new arrangement (“Big Rivers Agreement”).The Big Rivers Agreement provides adequate power for Hawesville’s full production capacity requirements (approximately 482 megawatts (“MW”)) with pricing based on the provider’s cost of production.The Big Rivers Agreement is take-or-pay for Hawesville’s energy requirements at full production.Under the terms of the Big Rivers agreement, any power not consumed by Hawesville will be made available for sale and we will receive credits for actual power sales up to our cost for that power. HS and OR have alleged that certain conditions to the delivery of power under the power supply agreements have not been satisfied.Our wholly-owned subsidiary, Norðurál Helguvik ehf (“Nordural Helguvik”) has entered into arbitration with HS and is in discussions with OR with respect to the satisfaction of these conditions.See “—Primary Aluminum Facilities — Helguvik project — Power Supply Agreements” and Item 1A, “Risk Factors — If we are unable to procure a reliable source of power the Helguvik project may not be feasible.” - 6 - Table of Contents Labor Agreements Our labor costs at Ravenswood and Hawesville are subject to the terms of labor contracts with the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International Union (“USWA”) which generally have provisions for annual fixed increases in hourly wages and benefits adjustments.The five labor unions represented at Grundartangi operate under a labor contract that establishes wages and work rules for covered employees.The employees at Mt. Holly are employed by Alcoa and are not unionized.A summary of key labor agreements is provided below. Facility Organization Term Hawesville USWA Through March 31, 2015 Ravenswood (1) USWA Expired August 31, 2010 Grundartangi (2) Icelandic labor unions Through December 31, 2014 We are currently in discussions with the USWA regarding this labor contract, but are unable to predict the outcome of such discussions at this time.See Item 1A, “Risk Factors — Union disputes could raise our production costs or impair our production operations.” In April 2010, Norðurál Grundartangi ehf entered into a new labor agreement with the five labor unions representing approximately 84% of Grundartangi’s work force.The wage terms of the labor agreement expired on January 1, 2011 after which time the wage terms may be renegotiated.The labor agreement in its entirety expires on December 31, 2014.We are currently involved in negotiations with the laborunions regarding the wage terms.The facility has continued to operate normally during these negotiations. Pricing Our operating results are highly sensitive to changes in the price of primary aluminum, electrical power, raw materials and supplies used in its production.As a result, we try to mitigate the effects of fluctuations in primary aluminum, electrical power, raw material and supply prices through the use of various fixed-price commitments and financial instruments.In recent years, we have purchased primary aluminum put option contracts to protect our downside price risk exposure for a significant portion of our domestic production. Generally, we price our products at an indexed or “market” price, in which the customer pays an agreed-upon premium over the LME price or other market indices. Grundartangi derives substantially all of its revenues from tolling arrangements whereby it converts alumina provided by its customers into primary aluminum for a fee based on the LME price for primary aluminum.Grundartangi's revenues are subject to market price risk associated with the LME price for primary aluminum; however, because Grundartangi tolls alumina for its customers, it is not exposed to fluctuations in the price of alumina for its tolling production.Grundartangi’s tolling revenues include a premium based on the European Union (“EU”) import duty for primary aluminum.Any decreases in the EU import duty could have a negative impact on Grundartangi’s revenues. Primary Aluminum Facilities Grundartangi The Grundartangi facility located in Grundartangi, Iceland, is owned and operated by our subsidiary, Norðurál Grundartangi ehf.Grundartangi is our most modern and lowest cost facility.Operations began in 1998 and production capacity was expanded in 2001, 2006 and 2007.The facility has an annual rated production capacity of 260,000 mtpy. - 7 - Table of Contents Grundartangi operates under various long-term agreements with the Government of Iceland, local municipalities, and Faxafloahafnir sf (which operates the harbor at Grundartangi and is jointly owned by several municipalities).These agreements include: (a) an investment agreement which establishes Grundartangi's tax status and the Government's obligations to grant certain permits; (b) a reduction plant site agreement by which Grundartangi leases the property; and (c) a harbor agreement by which Grundartangi is granted access to the port at Grundartangi through 2020, subject to renewal at its option. Tolling Agreements.Grundartangi has long-term tolling agreements for most of its production capacity with BHP Billiton, Hydro and Glencore.The tolling counterparties provide alumina and receive primary aluminum in return for tolling fees that are based on the LME price of primary aluminum.See Note 16 Forward Delivery Contracts in the Consolidated Financial Statements included herein for more information about these agreements. Direct Sales. In 2010, Grundartangi produced approximately 6,200 metric tons of primary aluminum outside of the tolling agreements, using alumina purchased on a spot basis. Power. Grundartangi purchases power from Landsvirkjun, HS and OR under various long-term contracts due to expire between 2019 and 2029. The power delivered to Grundartangi is priced at rates based on the LME price for primary aluminum and is produced from hydroelectric and geothermal sources. Employees.Our employees at Grundartangi are represented by five labor unions that operate under a labor contract through December 31, 2014.The wage terms of the labor agreement expired on January 1, 2011 and we are currently involved in negotiations with the labor unions regarding the wage terms.The labor agreement in its entirety expires on December 31, 2014.. Hawesville Hawesville is owned by Century Aluminum of Kentucky, our wholly owned subsidiary.Hawesville is located adjacent to the Ohio River near Hawesville, Kentucky and began operations in 1970.Hawesville has five reduction potlines with an annual rated production capacity of 244,000 metric tons. In December 2010, we announced plans to restart a potline at our Hawesville facility that was idled in March 2009.Restarting the idled potline will bring Hawesville to full production capacity and the restart process is currently expected to be completed during the second quarter of 2011. Hawesville's four operating potlines are specially configured and operated to produce high purity primary aluminum and have an annual rated production capacity of approximately 195,000 metric tons, making it the largest producer of high purity primary aluminum in North America.The average purity level of primary aluminum produced by these potlines is 99.9%, compared to standard-purity aluminum which is approximately 99.7%.High purity primary aluminum is sold at a premium to standard-purity aluminum.Hawesville’s specially configured plant provides the high-conductivity metal required by Hawesville’s largest customer, Southwire, for its electrical wire and cable products as well as for certain aerospace applications. Metal Sales Agreement.Hawesville has aluminum sales contracts with Southwire (the “Southwire Metal Agreement”).The current Southwire Metal Agreement will expire March 31, 2011, when a successive Southwire Metal Agreement begins and extends through December 31, 2013 on substantially similar terms. The price for the molten aluminum delivered to Southwire is variable and is determined by reference to the U.S. Midwest Market Price. Under the contracts, Hawesville supplies between 220 and 240 million pounds (approximately 100,000 to 109,000 metric tons) of high-conductivity molten aluminum annually to Southwire’s adjacent wire and cable manufacturing facility.In addition, we have a contract to sell to Glencore all primary aluminum we produce in the U.S., less existing agreements and high purity sales through December 31, 2011 (the “Glencore Sweep Agreement”).The Glencore Sweep Agreement provides for variable pricing determined by reference to the U.S. Midwest Market Price.More information on the Southwire Metal Agreement and Glencore Sweep Agreement is available under “Primary Aluminum Sales Contracts” in Note 16 Forward Delivery Contracts and Financial Instruments of the Consolidated Financial Statements included herein. - 8 - Table of Contents Alumina.In 2010,Hawesville received a portion of its alumina supply from Gramercy Alumina Company (“Gramercy”) and the remainder from Glencore.In 2011, Hawesville will receive its alumina supply from Glencore under our long-term alumina purchase agreement. Power.Kenergy, a subsidiary of Big Rivers, provides Hawesville’s electrical power under the Big Rivers Agreement.The Big Rivers Agreement provides for long-term cost-based power through December 31, 2023 and provides adequate power for Hawesville’s full production capacity requirements (approximately 482 MW) with pricing based on the provider’s cost of production.The Big Rivers Agreement is take-or-pay for Hawesville’s energy requirements at full production.Under the terms of the agreement, any power not consumed by Hawesville will be made available for sale and we will receive credits for actual power sales up to our cost for that power. In connection with the July 2009 “unwind” of the former contractual arrangement between CAKY, Big Rivers and E.ON (the “Unwind”), E.ON agreed to mitigate a significant portion of Hawesville’s near-term risk associated with electrical power cost and excess power as such costs were incurred by CAKY through December 2010.At the conclusion of this arrangement, E.ON had paid approximately $95 million on CAKY’s behalf in direct payments to Big Rivers under the Big Rivers Agreement.Because E.ON’s payments to Big Rivers in connection with the Unwind were in excess of E.ON maximum obligation to CAKY, CAKY has a contingent obligation to repay $13 million to E.ON over time if certain conditions are met before December 31, 2028.As of December 31, 2010, we recorded an approximate $13 million contingent liability to E.ON in other liabilities.Based on the projected long-term LME forward market and the contractual terms of the E.ON agreement, Century may be required to repay this contingent liability prior to 2028.See Note 2 Long-term Power Contract for Hawesville in the Consolidated Financial Statements included herein. Employees.The bargaining unit employees at Hawesville are represented by the USWA.Century’s collective bargaining agreement, which covers all of the represented hourly employees at Hawesville, expires March 31, 2015. Mt. Holly Mt. Holly, located in Mt. Holly, South Carolina, was built in 1980 and is the most recently constructed and operationally efficient aluminum reduction facility in the United States.The facility consists of two potlines with a total annual rated production capacity of 224,000 mtpy and casting equipment used to cast molten aluminum into standard-grade ingot, extrusion billet and other value-added primary aluminum products. Value-added primary aluminum products are sold at a premium to standard-grade primary aluminum.Our 49.7% interest represents approximately 111,000 mtpy of the facility’s annual production capacity. Our interest in Mt. Holly is held through our subsidiary, Berkeley Aluminum, Inc. (“Berkeley”). Under the Mt. Holly ownership structure, we hold an undivided 49.7% interest in the property, plant and equipment comprising the aluminum reduction operations at Mt. Holly and an equivalent share in the general partnership responsible for the operation and maintenance of the facility.Alcoa owns the remaining 50.3% interest in Mt. Holly and an equivalent share of the operating partnership.Under the terms of the operating partnership, Alcoa is responsible for operating and maintaining the facility.Each owner supplies its own alumina for conversion to primary aluminum and is responsible for its proportionate share of operational and maintenance costs. Metal Sales Agreements.We have a contract to sell Glencore 20,400 mtpy of primary aluminum produced at Mt. Holly or Hawesville at a price determined by reference to the U.S. Midwest Market Price, subject to an agreed cap and floor as applied to the U.S. Midwest Premium (the “Glencore Metal Agreement”).Under the Glencore Sweep Agreement, any additional primary aluminum produced in the U.S. (including Mt. Holly), less existing agreements and high purity sales, will be sold to Glencore at variable pricing determined by reference to the U.S. Midwest Market Price.More information on the Glencore Metal Agreement and Glencore Sweep Agreement is available under “Primary Aluminum Sales Contracts” in Note 16 Forward Delivery Contracts and Financial Instruments of the Consolidated Financial Statements included herein. - 9 - Table of Contents Alumina.Substantially all of our alumina requirements for Mt. Holly will be provided by Trafigura AG under an agreement that extends through 2013.The pricing for alumina under our contract with Trafigura is variable and based on the LME price for primary aluminum. Power.Mt. Holly purchases all of its power requirements from Santee Cooper under a take-or-pay service agreement that runs through 2015.In 2010, Santee Cooper amended the Mt. Holly power contract to provide power delivered through 2015 priced at rates fixed under currently published schedules, subject to adjustments to cover Santee Cooper’s fuel costs, with early termination provisions to allow Mt. Holly to terminate the power contract early, in whole or in part, without penalty, if the LME falls below certain negotiated levels. Employees.The employees at Mt. Holly are employed by Alcoa and are not unionized. Ravenswood The Ravenswood facility is owned and operated by our subsidiary, Century Aluminum of West Virginia, Inc.Built in 1957, Ravenswood has four potlines with a production capacity of 170,000 metric tons.The facility is located adjacent to the Ohio River near Ravenswood, West Virginia. In February 2009, we conducted an orderly curtailment of the plant operations at Ravenswood.Layoffs for the majority of Ravenswood's employees were completed by February 20, 2009.We may restart the curtailed operations upon the realization of several objectives, including a new power agreement which would provide for flexibility in Ravenswood’s cost structure under adverse industry conditions as well as a new labor agreement. Legislation has been passed in West Virginia that gives us the ability to enter into discussions with the public service commission in regard to an enabling power contract for the idled plant.We are currently engaged in discussions with the utility as well as the labor union.Until those discussions are further progressed it is not possible to predict when or if a restart might occur. Power.Appalachian Power Company (“APCo”) supplies all of Ravenswood’s power requirements under an agreement at prices set forth in published tariffs, which are subject to change.Under the special rate contract, Ravenswood may be excused from or may defer the payment of the increase in the tariff rate if aluminum prices as quoted on the LME fall below pre-determined levels. In June 2010, the PSC agreed to extend the special rate contract terms of the existing agreement for one year. We are reviewing options to further extend the term of the existing agreement that establishes the LME-based cap on the tariff rates. Employees.The bargaining unit employees at Ravenswood represented by the USWA were under a labor agreement that expired on August 31, 2010.Negotiations for a new labor agreement are ongoing. Amendments to retiree medical benefits. Effective January 1, 2011, CAWV will no longer be providing retiree medical benefits to active salaried CAWV personnel or any other personnel who retired prior to November 1, 2010. CAWV has made no commitments as to the future status of retiree medical benefits for hourly personnel who are currently covered by an active medical program. Helguvik project The Helguvik project site is located approximately 30 miles from the city of Reykjavik and is owned and would be operated through our Nordural Helguvik ehf subsidiary. This site provides a flat location and existing harbor, as well as proximity to the international airport, the capital and other industry. - 10 - Table of Contents Construction of the Helguvik project commenced in June 2008.We significantly reduced construction activity and spending on the project in late 2008 in response to the global financial crisis and deterioration of Icelandic economic and political conditions.Construction activity and spending on the project remains significantly curtailed pending confirmation from the contracted power suppliers that they will be able to finance and deliver the required power per an agreed schedule.See “ – Power Supply Agreements.”We are working to complete the activities required for a full restart of construction activity at Helguvik and currently plan to restart major construction activity in 2011.Capitalized costs for the project through December 31, 2010 were approximately $126 million, with approximately $20 million incurred during 2010. See Item 1A, “Risk Factors – Construction at our Helguvik smelter site is under review.Substantial delay in the completion of this project may increase its cost and impose other risks to completion that are not foreseeable at this time” for additional information. Power Supply Agreements.Norðurál Helguvik has signed electrical power supply agreements with HS and OR sufficient to power a smelter with a capacity of 360,000 mtpy.Each of HS and OR have alleged that certain conditions to the delivery of power under the power supply agreements have not been satisfied.Norðurál Helguvik has entered into arbitration with HS and is in discussions with OR with respect to the satisfaction of these conditions.We currently expect a decision in the HS arbitration in the second or third quarter of 2011.See Item 1A, “Risk Factors — If we are unable to procure a reliable source of power, the Helguvik project will not be feasible.” Helguvik Investment Agreement.An Enabling Act for an Investment Agreement with the Government of Iceland for Helguvik, which governs certain meaningful aspects of the project such as the fiscal regime, was approved in April 2009 by the Icelandic Parliament.In July 2009, the Investment Agreement was approved by the European Surveillance Authority and in August 2009 the agreement was executed by Norðurál Helguvik ehf and the Icelandic Minister of Industry.Among other things, the Investment Agreement includes a commitment by the Government of Iceland to assist us in obtaining necessary regulatory approvals for completion of the Helguvik project. Environmental Impact Assessment.In October 2007, Norðurál received a positive opinion from the Icelandic Planning Agency on the Environmental Impact Assessment (“EIA”) for the proposed Helguvik smelter. Transmission Agreement.In October 2007, Norðurál Helguvik signed a transmission agreement, which was subsequently amended in February and July 2009, with Landsnet hf (“Landsnet”) to provide an electrical power transmission system to the Helguvik project.Landsnet is the company responsible for operating and managing Iceland’s transmission system.As a result of delays in construction of the Helguvik project, the parties are currently in discussions with respect to the timeline for construction of the transmission system. Operating License.In September 2008, the Environmental Agency of Iceland issued an Operating License for the Helguvik smelter project.The license authorizes production of up 250,000 mtpy through December 31, 2024. - 11 - Table of Contents Other agreements.We have also entered into a site and harbor agreement with respect to the Helguvik project. Joint Venture Facility Baise Haohai Carbon Company, Ltd. In 2008, we entered into a joint venture agreement whereby we acquired a 40% stake in Baise Haohai Carbon Co., Ltd., a carbon anode and cathode facility located in the Guangxi Zhuang Autonomous Region of south China.The BHH facility has an anode production capacity of 180,000 mtpy and a cathode baking and graphitization capacity of 20,000 mtpy.Construction of the facility was completed in 2008. We paid $27.6 million for the investment and loaned BHH an additional $9.4 million.Through December 2010, BHH has repaid $3.5 million on the loan.Our investment in the joint venture is accounted for using the equity method of accounting with results of operations reported on a one-quarter lag. Anode agreement.BHH provides anodes to Grundartangi under a long-term agreement through 2012, renewable through December 31, 2015. Environmental Matters We are subject to various environmental laws and regulations both in the U.S. and in other countries.We have spent, and expect to spend, significant amounts for compliance with those laws and regulations.In addition, some of our past manufacturing activities have resulted in environmental consequences which require remedial measures.Under certain environmental laws, which may impose liability regardless of fault, we may be liable for the costs of remediation of contaminated property, including our current and formerly owned or operated properties or adjacent areas, or for the amelioration of damage to natural resources. We believe, based on currently available information, that our current environmental liabilities are not likely to have a material adverse effect on Century.However, we cannot predict the requirements of future environmental laws and future requirements at current or formerly owned or operated properties or adjacent areas.Such future requirements may result in unanticipated costs or liabilities which may have a material adverse effect on our financial condition, results of operations or liquidity.More information concerning our environmental contingencies can be found in Item 3 Legal Proceedings and in Note 15 Commitments and Contingencies to the Consolidated Financial Statements included herein. Intellectual Property We own or have rights to use a number of patents or patent applications relating to various aspects of our operations. We do not consider our business to be materially dependent on any of these patents or patent applications. Employees As of December 31, 2010, we employed approximately 1,300 employees. - 12 - Table of Contents Item 1A.Risk Factors The following describes certain of the risks and uncertainties we face that could cause our future results to differ materially from our current results and from those anticipated in our forward-looking statements.These risk factors should be considered together with the other risks and uncertainties described in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere herein.This list of significant risk factors is not all-inclusive or necessarily in order of importance. The cyclical nature of the aluminum industry causes variability in our earnings and cash flows. Our operating results depend on the market for primary aluminum, which is a highly cyclical commodity with prices that are affected by global demand and supply factors and other conditions.Historically, aluminum prices have been volatile, and we expect such volatility to continue.During significant portions of 2008 and 2009, we experienced unfavorable global economic conditions and a decline in worldwide demand for primary aluminum.In addition, warehouse inventory levels were at or near historically high levels in 2010, which may cause primary aluminum prices to fall as such inventory enters the market.Declines in primary aluminum prices reduce our earnings and cash flows.If the price we realize for our products falls below our cost of production, we may choose or be forced to curtail operations to fund our operations.There can be no assurance that we will be able to take actions necessary to curtail operations, if these steps are required.Future downturns in aluminum prices may significantly reduce the amount of cash available to meet our obligations and fund our long-term business strategies and could have a material adverse effect on our business, financial conditions, results of operations and liquidity. Disruptions to our raw material and electricity supply arrangements could increase our production costs. Our business also depends upon the adequate supply of alumina, electricity, aluminum fluoride, calcined petroleum coke, pitch, finished carbon anodes and cathodes at competitive prices.Disruptions to these production inputs could occur for a variety of reasons, including disruptions of production at a particular supplier’s facility or power plant, as applicable.These disruptions may require us to purchase these products on the spot market on less favorable terms than under our current agreements due to the limited number of suppliers of these products or other market conditions.In addition, we may not be able to obtain alumina in the future at prices that are based on the LME.Because we sell our products based on the LME price for primary aluminum, we will not be able to pass on any increased costs of raw material that are not linked to the LME price to our customers.A disruption in our materials or electricity supply may adversely affect our operating results if we are unable to secure alternate supplies of materials at comparable prices. Certain of our alumina and electricity supply contracts contain “take-or-pay” obligations. We have obligations under certain contracts to take-or-pay for specified quantities of alumina and electricity over the term of those contracts regardless of our operating requirements.Therefore, our financial position and results of operations may be adversely affected by the market price for alumina and electric power, even if we were to curtail unprofitable production capacity, because we will continue to incur costs under these contracts to meet or settle our contractual obligations.If we were unable to use such raw materials in our operations or sell them at prices consistent with or greater than our contract costs, we could incur significant losses under these contracts.In addition, these commitments may also limit our ability to take advantage of favorable changes in the market prices for primary aluminum or raw materials and may have a material adverse effect on our business, financial position, results of operations and liquidity. - 13 - Table of Contents Increases in electricity costs adversely affect our business. Electricity represents our single largest operating cost. As a result, the availability of electricity at economic prices is critical to the profitability of our operations.Portions of the contracted cost of the electricity supplied to Mt. Holly and all of Hawesville’s electricity costs vary with the supplier’s costs.An increase in these costs would increase the price these facilities pay for electricity.Costs under the Hawesville and Mt. Holly electricity contracts have substantially increased in recent years with rising fuel prices.As these contracts have take-or-pay type provisions, the financial position, results of operations and cash flows of Hawesville and Mt. Holly may be adversely affected by the price for electric power even if we curtail unprofitable production capacity.Significant increases in electricity costs at any of our operations may have a material adverse effect on our business, financial condition, results of operations and liquidity. Losses caused by disruptions in our supply of power would adversely affect our operations. We use large amounts of electricity to produce primary aluminum.Any loss of power which reduces the amperage to our equipment or causes an equipment shutdown would result in a reduction in the volume of molten aluminum produced, and sudden losses of power may result in the hardening or “freezing” of molten aluminum in the pots where it is produced, which could require an expensive rebuilding process.Interruptions in the supply of electrical power to our facilities can be caused by a number of circumstances, including unusually high demand, blackouts, equipment or transformer failure, human error, malicious acts, natural disasters or other catastrophic events.If such a condition were to occur, we may lose production for a prolonged period of time and incur significant losses.We operate our plants at close to peak amperage. Accordingly, even partial failures of transformers would affect our production. We maintain property and business interruption insurance to mitigate losses resulting from catastrophic events, but are required to pay significant amounts under the deductible provisions of those insurance policies.In addition, the coverage under those policies may not be sufficient to cover all losses, or may not cover certain events.Certain of our insurance policies do not cover any losses that may be incurred if our suppliers are unable to provide power during periods of unusually high demand.Certain losses or prolonged interruptions in our operations may trigger a default under certain of our outstanding indebtedness and could have a material adverse effect on our business, financial position, results of operations and liquidity. International operations expose us to political, regulatory, currency and other related risks. We receive a significant portion of our revenues from our international operations, primarily in Iceland.International operations expose us to risks, including unexpected changes in foreign laws and regulations, political and economic instability, challenges in managing foreign operations, increased costs to adapt our systems and practices to those used in foreign countries, export duties, currency restrictions, tariffs and other trade barriers, and the burdens of complying with a wide variety of foreign laws.Changes in foreign laws and regulations are generally beyond our ability to control, influence or predict and future adverse changes in these laws in the future could have a material adverse effect on our business, financial condition, results of operations and liquidity. In addition, we may be exposed to fluctuations in currency exchange rates and, as a result, an increase in the value of foreign currencies relative to the U.S. dollar could increase our operating expenses which are denominated and payable in those currencies. As we continue to explore other opportunities outside the U.S., including the Helguvik project, our currency risk with respect to the ISK and other foreign currencies will significantly increase. - 14 - Table of Contents If economic, financial and political conditions in Iceland were to deteriorate further, our financial position and results of operations could be adversely impacted. Iceland is important to our business.Turmoil in Iceland’s economic, financial and political systems has decreased the stability of Iceland’s economy and financial markets and made cash management activities in Iceland more challenging.For example, the Icelandic government and the Central Bank of Iceland are restricting the free transfer of funds outside of Iceland and, specifically, foreign currency within and outside of Iceland.While we are currently exempt from these foreign currency rules, we cannot control further actions by the Central Bank of Iceland which might restrict our ability to transfer funds through the Icelandic banking system and outside of Iceland. While we currently maintain essentially all of our Icelandic operating funds in accounts outside of Iceland, and are receiving substantially all of our customer payments in such accounts, a portion of our funds remain in the Icelandic banks to meet local working capital requirements. In addition, as payables become due in Iceland, we must transfer funds through the Icelandic banking system. If economic, financial or political conditions in Iceland deteriorate, or if counterparties and lenders become unwilling to engage in normal banking relations with and within Iceland, our ability to complete the Helguvik project, pay vendors, process payroll and receive payments could be adversely impacted, any of which could have a material adverse effect on our business, financial condition, results of operations and liquidity. Curtailment of unprofitable aluminum production at our U.S. facilities could have a material adverse effect on our business, financial condition, results of operations and liquidity. Curtailing unprofitable production to reduce our operating costs requires us to incur substantial expense, both at the time of the curtailment and on an ongoing basis. Our facilities are subject to contractual and other fixed costs that continue even if we curtail operations at these facilities. These costs reduce the cost saving advantages of curtailing unprofitable aluminum production. In addition, the prospect of these costs and our joint ownership of certain of our operations limit our flexibility to curtail unprofitable production. If we are unable to realize the intended effects of any production curtailment, including at our currently curtailed Ravenswood facility, or if any production curtailment does not achieve sufficient reduction in operating expenses, we may have to seek bankruptcy protection for some or all of our U.S. subsidiaries and/or may be forced to divest some or all of our U.S. subsidiaries.If we were to seek bankruptcy protection for these subsidiaries, we would face additional risks.Such action could cause concern among our customers and suppliers generally, distract our management and our other employees and subject us to increased risks of lawsuits.Other negative consequences could include negative publicity, which could have a material negative impact on the trading price of our securities and negatively affect our ability to raise capital in the future. Any curtailments of our U.S. operations, or actions taken to seek bankruptcy protection or divest some or all of our U.S. subsidiaries, could have a material adverse effect on our business, financial condition, results of operations and liquidity. - 15 - Table of Contents We require substantial resources to pay our operating expenses and fund our capital expenditures. We require substantial resources to pay our operating expenses and fund our capital expenditures, including construction at our Helguvik smelter site, restarting the fifth pot line at Hawesville and the investment program at our Grundartangi smelter.If we are unable to generate funds from our operations to pay our operating expenses and fund our capital expenditures and other obligations, our ability to continue to meet these cash requirements in the future could require substantial liquidity and access to sources of funds, including from capital and credit markets.Changes in global economic conditions, including material cost increases and decreases in economic activity, and the success of plans to manage costs, inventory and other important elements of our business, may significantly impact our ability to generate funds from operations.If, among other factors, (1) primary aluminum prices were to decline, (2) our costs are higher than contemplated, (3) we suffer unexpected production outages, or (4) Icelandic laws change and either increase our tax obligations or limit our access to cash flow from our Icelandic operations, we would need to identify additional sources of liquidity. If funding is not available when needed, or is available only on unacceptable terms, we may be unable to respond to competitive pressures or fund operations, capital expenditure or other obligations, any of which could have a material adverse effect on our business, financial condition, results of operations and liquidity. Our business and growth prospects may be negatively impacted by past or future reductions in our capital expenditures or curtailment of production capacity. In response to the global economic downturn and related disruptions in the financial markets, in 2008 and 2009 we curtailed significant production capacity and reduced capital expenditures.Certain of these assets remain curtailed or delayed, including one potline at our Hawesville smelter (scheduled for restart to be completed in the second quarter of 2011), our Ravenswood smelter and the development of our Helguvik smelter.Our ability to take advantage of improved market conditions may be constrained by these earlier curtailments, capital expenditure restrictions and other similar actions, and the long-term value of our business could be adversely impacted.Our position in relation to our competitors may also deteriorate.We may also be required to address commercial and political issues in relation to our reductions in capital expenditures or operational curtailment in certain of the jurisdictions in which we operate.In addition, if we do not eventually resume operations at Ravenswood, we may be required to recognize a loss related to all or a portion of the assets of this facility.Any of the foregoing could have a material adverse effect on our business, financial condition, results of operations and liquidity. Construction at our Helguvik smelter site is under review.Substantial delay in the completion of this project may increase its cost and impose other risks to completion that are not foreseeable at this time. Norðurál Helguvik ehf, our indirect, wholly owned subsidiary, has significantly curtailed construction activity and spending at our Helguvik project in response to the recent global economic conditions, Icelandic economic and political conditions and ongoing discussions with the power companies contracted to provide power to the Helguvik project.See “If we are unable to procure a reliable source of power, the Helguvik project may not be feasible,” and “If economic and political conditions in Iceland deteriorate further, our financial position and results of operations could be adversely impacted.”Norðurál Helguvik cannot be certain when or if it will restart major construction and engineering activities or ultimately complete the Helguvik project or, if completed, that the Helguvik smelter would operate in a profitable manner.We will not realize any return on our significant investment in the Helguvik project until we are able to commence Helguvik operations in a profitable manner.If we fail to achieve operations, we may have to recognize a loss on our investment, which would have an adverse impact on our future earnings. - 16 - Table of Contents If we decide to proceed with the Helguvik project, this project is subject to various contractual approvals and conditions.Many of the contractual arrangements related to the Helguvik project have time periods for performance. The delay in restarting major construction and completing the Helguvik project has caused Norðurál Helguvik to renegotiate and extend, or undertake to renegotiate and extend, existing contractual commitments, including with respect to power, transmission, technology and equipment. There can be no assurance that the contractual arrangements and conditions, including extensions, necessary to proceed with construction of the Helguvik project will be obtained or satisfied on a timely basis or at all. In addition, such approvals or extensions may be subject to conditions that are unfavorable or make the project impracticable or less attractive from a financial standpoint. Even if we receive the necessary approvals and extensions on terms that we determine are acceptable, the construction of this project is a complex undertaking. There can be no assurance that we will be able to complete the project within our projected budget and schedule.To successfully execute this project, we will also need to procure a reliable source of power, arrange additional financing and either enter into tolling arrangements or secure a supply of alumina.In addition, unforeseen technical difficulties could increase the cost of the project, delay the project or render the project infeasible. We intend to finance our future capital expenditures from future capital raising, available cash and cash flow from operations.We may be unable to raise additional capital, or do so on attractive terms, due to a number of factors, including a lack of demand, poor economic conditions, interruptions in the capital markets, unfavorable interest rates or our financial condition or credit rating at the time. If additional capital resources are unavailable, we may further curtail construction and development activities. Any delay in the completion of the project or increased costs could have a material adverse effect on our business, financial condition, results of operations and liquidity. If we are unable to procure a reliable source of power, the Helguvik project may not be feasible. The Helguvik project will require generation and transmission of a substantial amount of electricity to power the smelter.Norðurál Helguvik has entered into agreements with two providers of geothermal power, HS and OR, in Iceland for this power.Each of HS and OR has alleged that certain conditions to the delivery of power under the power agreements have not yet been satisfied.Norðurál Helguvik has entered into arbitration with HS and is in continued discussions with OR, and may in the future enter into arbitration with OR, with respect to this matter.If we are unable to reach agreement with each of HS and OR or if we receive a negative outcome in arbitration, we may have to seek alternative sources of power, incur substantially increased power costs or further curtail construction activities of the Helguvik project.Due to the limited number of Icelandic power providers with resources sufficient to provide power to the Helguvik project (only three are currently in operation in Iceland), we may find it difficult or impossible to procure additional sources of power if HS and/or OR do not perform under their existing agreements and may be unable to complete construction of the smelter.If we agree to pay increased prices for power or substantially delay or are unable to complete the Helguvik project, we may have to recognize a substantial loss on our investment.Any failure to complete the Helguvik project could have a material adverse effect on our business, financial condition, results of operations and liquidity. The generation of the contracted power for the Helguvik project will also require successful development of new geothermal energy sources within designated areas in Iceland and completion of the necessary transmission infrastructure to service the Helguvik project.If there are construction delays or technical difficulties in developing these new geothermal sources, power may be delayed or may not be available.Development of the generation and transmission infrastructure is expensive and requires significant resources from the power and transmission providers.Factors which could delay or impede the generation and transmission of electric power are substantially beyond our ability to control, influence or predict, including the power and transmission providers’ ability to finance the development of new geothermal energy sources and associated transmission infrastructure.In addition, if Norðurál Helguvik is unable to proceed with the Helguvik project, it may incur significant reimbursement obligations for certain costs incurred by third party providers under transmission and other agreements entered into in connection with the Helguvik project and be liable for significant power commitments already confirmed under its agreement with OR.If the power or transmission providers are unable to provide or transmit the contracted amounts of power, such failure could substantially delay or make the Helguvik project infeasible and could have a material adverse effect on our business, financial condition, results of operations and liquidity. - 17 - Table of Contents Union disputes could raise our production costs or impair our production operations. The bargaining unit employees at our Grundartangi, Hawesville and Ravenswood smelters are represented by labor unions.If we fail to maintain satisfactory relations with any labor union representing our employees, including reaching a mutually satisfactory wage agreement with the labor unions representing our bargaining unit employees at our Grundartangi smelter in 2011, our labor contracts may not prevent a strike or work stoppage at any of these facilities in the future.Any threatened or actual work stoppage in the future or inability to renegotiate our collective bargaining agreements could prevent or significantly impair our ability to conduct production operations at our unionized facilities, which could have a material adverse effect on our financial condition, results of operations and liquidity. We could be adversely affected by the loss of a major customer or changes in the business or financial condition of our major customers. In 2010, we derived approximately 80% of our consolidated sales from our three major customers: Southwire Glencore and BHP Billiton. We currently have long-term primary aluminum sales or tolling contracts with each of these customers. However, a significant downturn or further deterioration in the business or financial condition of one of these major customers could affect our results of operations. In addition, a loss of any of these customers could have a material adverse effect on our financial condition, results of operations and liquidity. Our ability to access the credit and capital markets on acceptable terms may be limited due to our credit ratings, our financial condition or the deterioration of these markets. Our credit rating was adversely affected by the downturn in global economic and financial conditions, curtailment of production capacity at Ravenswood and Hawesville’s fifth pot line and the substantial levels of our existing indebtedness.In addition, our availability under our revolving credit facility has been negatively impacted by the curtailment of production capacity at Ravenswood and Hawesville’s fifth pot line, which have reduced the amount of our domestic accounts receivable and inventory which secure our revolving credit facility.Further curtailments of domestic production capacity would incrementally reduce domestic accounts receivable and inventory, further reducing availability under our revolving credit facility.In addition, the holders of the approximately $47 million aggregate principal amount of our 1.75% convertible senior notes due 2024 (the “1.75% Notes”) that remain outstanding have an option to require us to repurchase all or any portion of these securities at par in August 2011 and to require us to settle in cash at market prices up to the aggregate principal amount of the 1.75% Notes upon conversion, which may occur at any time.Repurchasing all or a portion of the outstanding 1.75% Notes or further curtailment of U.S. production capacity would increase our liquidity needs.Our existing credit ratings or any future negative actions the credit agencies may take could negatively affect our ability to access the credit and capital markets in the future and could lead to worsened trade terms, increasing our liquidity needs.An inability to access capital and credit markets when needed could have a material adverse effect on our business, financial condition, results of operations and liquidity. - 18 - Table of Contents We require significant cash flow to meet our debt service requirements, which increases our vulnerability to adverse economic and industry conditions, reduces cash available for other purposes and limits our operational flexibility. As of December 31, 2010, we had an aggregate of approximately $302 million principal amount of outstanding debt, excluding the E.ON contingent obligation.We may incur additional debt in the future. The level of our debt could have important consequences, including: · increasing our vulnerability to adverse economic and industry conditions; · reducing cash flow available for other purposes, including capital expenditures, acquisitions, dividends, working capital and other general corporate purposes, because a substantial portion of our cash flow from operations must be dedicated to servicing our debt; and · limiting our flexibility in planning for, or reacting to, competitive and other changes in our business and the industry in which we operate. We have various obligations to make payments in cash that will reduce the amount of cash available to make interest payments required on our outstanding debt and for other uses.Holders of our 1.75% Notes have the right to convert their notes at any time, which would require us to deliver cash up to the aggregate principal amount of notes to be converted.In addition, in August 2011, the holders of our 1.75% Notes have an option to require us to repurchase all or any portion of these securities at par.Our industrial revenue bonds (“IRBs”) and any future borrowings on our credit facility are at variable interest rates, and future borrowings required to fund working capital at our businesses, construction of the Helguvik project, acquisitions, or other strategic opportunities may be at variable rates.An increase in interest rates would increase our debt service obligations under these instruments, further limiting cash flow available for other uses.In addition to our debt, we have liabilities and other obligations which could reduce cash available for other purposes and could limit our operational flexibility. Our ability to pay interest on and to repay or refinance our debt and to satisfy other commitments will depend upon our access to additional sources of liquidity and future operating performance, which is subject to general economic, financial, competitive, legislative, regulatory, business and other factors, including market prices for primary aluminum, that are beyond our control.Accordingly, there can be no assurance that our business will generate sufficient cash flow from operations or that future borrowings will be available to us in an amount sufficient to enable us to pay debt service obligations, or to fund our other liquidity needs.If we are unable to meet our debt service obligations or fund our other liquidity needs, we could attempt to restructure or refinance our debt or seek additional equity or debt capital.There can be no assurance that we would be able to accomplish those actions on satisfactory terms or at all and if we are unable to ultimately meet our debt service obligations and fund our other liquidity needs, it may have a material adverse effect on our business, financial condition, results of operations and liquidity. Despite our substantial level of debt, we may incur more debt, which could exacerbate any or all of the risks described above. We may incur substantial additional debt in the future. Although the loan and security agreement governing our revolving credit facility and the indenture governing the 8.0% Senior Secured Notes due 2014 (the “8.0% Notes”) limits our ability and the ability of certain of our subsidiaries to incur additional debt, these restrictions are subject to a number of qualifications and exceptions and, under certain circumstances, debt incurred in compliance with these restrictions could be substantial.For example, as of December 31, 2010, approximately $50 million was available to us for borrowing under our revolving credit facility.In addition, the loan and security agreement governing our revolving credit facility and the indenture governing the 8.0% Notes do not prevent us from incurring certain obligations that do not constitute debt as defined in these agreements.To the extent that we incur additional debt or such other obligations, the risks associated with our substantial debt described above, including our possible inability to service our debt or other obligations, would increase. - 19 - Table of Contents Our debt instruments subject us to covenants and restrictions. Our existing debt instruments contain various covenants that restrict the way we conduct our business and limit our ability to incur debt, pay dividends and engage in transactions such as acquisitions and investments, among other things, which may impair our ability to obtain additional liquidity and grow our business.Any failure to comply with those covenants would likely constitute a breach under such debt instruments which may result in the acceleration of all or a substantial portion of our outstanding indebtedness and termination of commitments under our revolving credit facility. If our indebtedness is accelerated, we may be unable to repay the required amounts and our secured lenders could foreclose on any collateral securing our secured debt.Any of the foregoing actions could have a material adverse effect on our business, financial condition, results of operations and liquidity. We depend upon intercompany transfers from our subsidiaries to meet our debt service obligations. We are a holding company and conduct all of our operations through our subsidiaries.Our ability to meet our debt service obligations depends upon the receipt of intercompany transfers from our subsidiaries.Subject to the restrictions contained in our revolving credit facility and the indenture governing our 8.0% Notes, future borrowings by our subsidiaries could contain restrictions or prohibitions on intercompany transfers by those subsidiaries.In addition, under applicable law, our subsidiaries could be limited in the amounts that they are permitted to pay as dividends on their capital stock.For example, the Icelandic government and the Central Bank of Iceland are currently restricting the free transfer of funds outside of Iceland.While we are currently exempt from these foreign currency rules, we cannot control further actions by the Central Bank of Iceland, which might restrict our ability to transfer funds through the Icelandic banking system and outside of Iceland. Future declines in the financial markets and/or our curtailment actions could have significant and adverse effects on our pension funding obligations. We maintain two qualified defined benefit plans, and contribute to a third, on behalf of our employees.As a result of poor investment returns due to the global financial crisis, the benefit plans we maintain were underfunded as of December 31, 2010.If capital markets experience further significant losses, pension fund balances would likely fall and additional cash contributions to the pension funds will be required.Additionally, as a result of our curtailment actions, we may be required to make additional significant contributions to the pension funds earlier than anticipated. We may be required to write down the book value of certain assets. We are required to perform various analyses related to the carrying value of various assets whenever events or circumstances indicate that their net carrying amount may not be recoverable. Given the recent lack of profitability of certain of our production facilities and recent global economic conditions, which in part drive assumptions for the future in such analyses, we could have significant adjustments in the carrying value for certain assets. In the future, we will continue to evaluate our assets for impairments and valuation allowance, which could be significant.Any such adjustments would be in the form of a non-cash charge which would reduce our earnings and reduce our balance of retained earnings. - 20 - Table of Contents Climate change, climate change legislation or regulations and greenhouse effects may adversely impact our operations. Climate change and greenhouse gas emissions are the subject of significant attention in the countries in which we operate and a number of governments or governmental bodies in these countries have introduced or are contemplating legislative and regulatory change in response to the potential impacts of climate change. For example, as a member of the European Economic Area and a signatory to the Kyoto Protocol, Iceland has implemented legislation to abide by the Kyoto Protocol and prepare to abide by Directive 2003/87/EC of the European Parliament which establishes a “cap and trade” scheme for greenhouse gas emission allowance trading. Because Iceland was granted emissions allowances under the Kyoto Protocol through 2012, Iceland has not yet implemented Directive 2003/87/EC, but it is anticipated that Iceland will begin complying with the Directive in 2013. In addition, we are aware of proposed U.S. legislation that if enacted, among other things, would implement a “cap and trade” system of allowances and credits in the United States. Implementation of these potential regulatory changes or others is uncertain and may be either voluntary or legislated and may impact our operations directly or indirectly through customers or our supply chain. As a result of the foregoing, we may incur increased capital expenditures resulting from required compliance with such regulatory changes, increased energy costs, costs to purchase or profits from sales of, allowances or credits under a “cap and trade” system, increased insurance premiums and deductibles, a change in competitive position relative to industry peers and changes to profit or loss arising from increased or decreased demand for goods produced by us and indirectly, from changes in costs of goods sold. In addition, the potential physical impacts of climate change on our operations are highly uncertain and will be particular to the geographic circumstances. These may include changes in rainfall patterns, shortages of water or other natural resources, changing sea levels, changing storm patterns and intensities, and changing temperature levels. Any adverse regulatory and physical changes may have a material adverse effect on our business, financial condition, results of operations and liquidity. We are subject to a variety of environmental laws and regulations that could result in costs or liabilities. We are obligated to comply with various federal, state and other environmental laws and regulations, including the environmental laws and regulations of the United States, Iceland, China and the EU. Environmental laws and regulations may expose us to costs or liabilities relating to our manufacturing operations or property ownership. We incur operating costs and capital expenditures on an ongoing basis to comply with applicable environmental laws and regulations. In addition, we are currently and may in the future be responsible for the cleanup of contamination at some of our current and former facilities or for the amelioration of damage to natural resources. If more stringent compliance or cleanup standards under environmental laws or regulations are imposed, previously unknown environmental conditions or damages to natural resources are discovered or alleged, or if contributions from other responsible parties with respect to sites for which we have cleanup responsibilities are not available, we may be subject to additional liability, which may have a material adverse effect on our business, financial condition, results of operations and liquidity. Further, additional environmental matters for which we may be liable may arise in the future at our present sites where no problem is currently known, with respect to sites previously owned or operated by us, by related corporate entities or by our predecessors, or at sites that we may acquire in the future. In addition, overall production costs may become prohibitively expensive and prevent us from effectively competing in price sensitive markets if future capital expenditures and costs for environmental compliance or cleanup are significantly greater than current or projected expenditures and costs. Unpredictable events, including natural disaster, dangerous weather conditions, terrorist attack and political unrest, may adversely affect our ability to conduct business. We receive a significant portion of our revenues from operations in areas that have heightened risk of natural disasters and political unrest, including Iceland.Iceland suffered several natural disasters in 2010, including significant volcanic eruptions and earthquakes.Future unpredictable events, including natural disasters, dangerous weather conditions, terrorist attacks and political unrest, may adversely affect our ability to conduct business by causing disruptions in Icelandic, Chinese, U.S. or global economic conditions, inflicting loss of life, damaging property and requiring substantial capital expenditures and operating expenses to remediate damage and restore operations at our production facilities. - 21 - Table of Contents Acquisitions may present difficulties. We have a history of making acquisitions and we expect to opportunistically seek to make acquisitions in the future.We are subject to numerous risks as a result of our acquisition strategy, including the following: · we may spend time and money pursuing acquisitions that do not close; · acquired companies may have contingent or unidentified liabilities; · it may be challenging for us to manage our existing business as we integrate acquired operations; · we may not achieve the anticipated benefits from our acquisitions; and · management of acquisitions will require continued development of financial controls and information systems, which may prove to be expensive, time-consuming and difficult to maintain. Accordingly, our past or future acquisitions might not ultimately improve our competitive position and business prospects as anticipated. Further consolidation within the metals industry could provide competitive advantages to our competitors. The metals industry has experienced consolidation over the past several years and there may be more consolidation transactions in the future. Consolidation by our competitors may enhance their capacity and their access to resources, lower their cost structure and put us at a competitive disadvantage.Continued consolidation may limit our ability to implement our strategic objectives effectively. We cannot reliably predict the impact on us of further consolidation in the metals industry. Our ability to utilize certain net operating losses, tax credits and other tax assets to offset future taxable income may be significantly limited if we experience an “ownership change” under the Internal Revenue Code. As of December 31, 2010, we had net operating losses, tax credits and other tax assets of approximately $1.7 billion, after adjusting for losses carried back to previous tax years, which could offset future taxable income.Our ability to utilize our deferred tax assets to offset future taxable income may be significantly limited if we experience an “ownership change” as defined in Section 382 of the Internal Revenue Code of 1986, as amended (the “Code”). In general, an ownership change would occur if our “five−percent shareholders,” as defined under the Code, collectively increase their ownership in us by more than 50 percentage points over a rolling three−year period.Future transactions in our stock that may not be in our control may cause us to experience an ownership change and thus limit our ability to utilize net operating losses, tax credits and other tax assets to offset future taxable income. - 22 - Table of Contents Provisions in our charter documents and state law may make it difficult for others to obtain control of Century Aluminum, even though some stockholders may consider them to be beneficial; Glencore’s ownership interest in us may also deter any change in control of us. Certain provisions of our restated certificate of incorporation and amended and restated bylaws, as well as provisions of the Delaware General Corporation Law, may have the effect of delaying, deferring or preventing a change in control of Century, including transactions in which our stockholders might otherwise have received a substantial premium for their shares over then current market prices.For examples, these provisions: · give authority to our board of directors to issue preferred stock and to determine the price, rights, preferences, privileges and restrictions of those shares without any stockholder vote; · provide for a board of directors consisting of three classes, each of which serves for a different three-year term; · require stockholders to give advance notice prior to submitting proposals for consideration at stockholders’ meetings or to nominate persons for election as directors; and · restrict certain business combinations between us and any person who beneficially owns 10% or more of our outstanding voting stock. In addition, while our Tax Benefit Preservation Plan expired in September 2010, our board of directors could re-implement the Tax Benefit Preservation Plan or other similar plan that would cause substantial dilution to any person or group who attempts to acquire a significant interest in us without advance approval from our board of directors. While these provisions have the effect of encouraging persons seeking to acquire control of our company to negotiate with our board of directors, they could enable the board of directors to hinder or frustrate a transaction that some, or a majority, of the stockholders might believe to be in their best interests and, in that case, may prevent or discourage attempts to remove and replace incumbent directors. Our relationship with Glencore may also deter a takeover.As of December 31, 2010, we believe that Glencore beneficially owned, through its common stock, approximately 39.1% of our issued and outstanding common stock and, through its ownership of common and preferred stock, an overall 44.0% economic ownership of Century. Item 1B.Unresolved Staff Comments We have no unresolved comments from the staff of the SEC. Item 2.Properties We own the property on which our Hawesville and Ravenswood facilities are located.The site on which the Grundartangi facility is situated is leased from Faxafloahafnir sf under a long-term lease that runs through 2020, renewable at our option.The site for our Helguvik project is leased from Reykjaneshofn, an independent public authority owned by the Municipality of Reykjanesbaer, under a long-term lease expected to run through 2060, with an automatic extension provision.Our corporate offices are subject to an operating lease that expires in June 2015.We hold a 49.7% interest in a partnership which operates the Mt. Holly facility and a 49.7% undivided interest in the property on which the Mt. Holly facility is located.The remaining interest in the undivided property at Mt. Holly is owned by Alumax of South Carolina, Inc., a subsidiary of Alcoa. Except for our Ravenswood facility, which was fully curtailed in February 2009, and Hawesville, which is in the process of restarting a potline that was curtailed in 2009, all of our facilities are operating at or near their productive capacity.We believe all of our facilities are suitable and adequate for our current operations.Additional information about the age, location, and productive capacity of our facilities is available in the “Overview” section of Item 1, “Business.” - 23 - Table of Contents Item 3.Legal Proceedings We have pending against us or may be subject to various lawsuits, claims and proceedings related primarily to employment, commercial, environmental, safety and health matters. Although it is not presently possible to determine the outcome of these matters, management believes the ultimate disposition will not have a material adverse effect on our financial condition, results of operations, or liquidity. In July 2005, the Environmental Protection Agency (“EPA”) began an initiative to perform an oversight inspection of all Secondary Maximum Achievable Control Technology (“MACT”) facilities which deal with casting furnaces, including Hawesville.Partial inspections were also conducted at co-located Primary MACT facilities which deal with potlines, including Hawesville.In April 2008, the EPA sent CAKY requests under the Clean Air Act for copies of certain records dating back to 2000.In November 2009, the EPA sent CAKY a Notice of Violation (“NOV”) alleging 12 violations relating to the Clean Air Act including, among other things, violations of the MACT emissions standards and the prevention of significant deterioration program for unpermitted major modifications. The matter is under investigation.An initial hearing with the EPA occurred in January 2010 at which CAKY agreed to provide the EPA with additional information regarding the alleged violations.CAKY provided such information in February 2010.We cannot reasonably estimate the liabilities with respect to this matter, but they are not expected to be material.We expect to resolve the matter in 2011.For descriptions of certain environmental matters involving Century, see Note 15 Commitments and Contingencies to the Consolidated Financial Statements included herein. On April 27, 2010, the purported stockholder class actions pending against us consolidated as In re: Century Aluminum Company Securities Litigation, were dismissed without prejudice.On May 28, 2010 and June 24, 2010 plaintiffs submitted amended complaints.On March 3, 2011, the purported stockholder class actions pending against us consolidated as In re: Century Aluminum Company Securities Litigation, were dismissed with prejudice and judgment was entered in our favor.On March 10, 2011, plaintiffs filed a notice of appeal to the order and judgment entered by the court on March 3, 2011. - 24 - Table of Contents Our Executive Officers Executive officers are appointed by and serve at the discretion of the Board of Directors.The following table details certain information about our executive officers as of February 28, 2011. Name Age Position and Duration Logan W. Kruger 60 President and Chief Executive Officer since December 2005. Wayne R. Hale 55 Executive Vice President and Chief Operating Officer since March 2007. Michael A. Bless 45 Executive Vice President and Chief Financial Officer since January 2006. William J. Leatherberry 40 Executive Vice President, General Counsel and Secretary since January 2010.Senior Vice President, General Counsel and Assistant Secretary from April 2009 to December 2009.Vice President, Assistant General Counsel and Assistant Secretary from January 2008 to March 2009.Assistant General Counsel and Assistant Secretary from July 2007 to December 2007, Corporate Counsel and Assistant Secretary from May 2007 to June 2007 and Corporate Counsel from January 2005 to April 2007. Steve Schneider 55 Senior Vice President, Chief Accounting Officer and Controller since June 2006, Vice President and Corporate Controller from April 2002 through May 2006. Michelle M. Lair 35 Vice President and Treasurer since February 2007, Treasurer since June 2006, Assistant Treasurer from November 2005 to June 2006, Corporate Financial Analyst from May 2000 to October 2005. Prior to joining Century, Mr. Bless served as managing director of M. Safra & Co., Inc., from February 2005 to January 2006. Prior to joining Century, Mr. Hale served as Senior Vice President of Sual-Holding from April 2004 to February 2007. Messrs. Kruger, Leatherberry and Schneider and Ms. Lair joined Century in 2005, 2005, 2001 and 2000, respectively.Their respective biographical information is set forth in the table above. - 25 - Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock trades on the NASDAQ Global Market under the symbol: CENX.The following table sets forth, on a quarterly basis, the high and low sales prices of the common stock during the two most recent fiscal years. High sales price Low sales price High sales price Low sales price First quarter $ Second quarter $ Third quarter $ Fourth quarter $ Holders As of February 28, 2011, there were 24 holders of record of our common stock, which does not include the much larger number of beneficial owners whose common stock was held in street name or through fiduciaries. Dividend Information We did not declare dividends in 2010 or 2009 on our common stock.We do not plan to declare cash dividends in the foreseeable future. Our revolving credit facility and the indenture governing the 8.0% Notes contain restrictions which limit our ability to pay dividends.Additional information about the terms of our long-term borrowing agreements is available at Note 6 Debt to the consolidated financial statements included herein. - 26 - Table of Contents Item 6.Selected Financial Data The following table presents selected consolidated financial data for each of the last five fiscal years. The selected consolidated historical balance sheet data as of each of the years ended December 31, 2010 and 2009 and the selected consolidated statement of operations data for each of the years ended December 31, 2010, 2009 and 2008 is derived from our consolidated financial statements audited by Deloitte & Touche LLP included herein.The selected consolidated historical balance sheet data as of each of the years ended December 31, 2008, 2007 and 2006 and the selected consolidated statement of operations data for each of the years ended December 31, 2007 and 2006 is derived from our consolidated financial statements audited by Deloitte & Touche LLP which are not included herein. Our selected historical results of operations include: · the curtailment of operations of our 170,000 mtpy Ravenswood smelter which became fully curtailed in the first quarter of 2009; · the curtailment of one potline at our 244,000 mtpy Hawesville smelter in the first quarter of 2009; · our equity in the earnings and related losses on disposition of our 50% joint venture investments in Gramercy Alumina LLC and St. Ann Bauxite Ltd. prior to divesting our interest in those companies in August 2009; · the results of operations from our 130,000 mtpy expansion of Grundartangi which became operational in the fourth quarter of 2006; · the results of operations from our 40,000 mtpy expansion of Grundartangi which became operational in the fourth quarter of 2007; and, · our equity in the earnings of our 40% joint venture investments in Baise Haohai Carbon Co. since we acquired an interest in that company in April 2008. Our results for these periods and prior periods are not fully comparable to our results of operations for fiscal year 2010 and may not be indicative of our future financial position or results of operations.The information set forth below should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Item 8, “Financial Statements and Supplementary Data” and notes thereto. Year Ended December 31, 2010 (1) 2009 (2) 2008 (3) 2007 (4) 2006 (5) Net sales $ Gross profit (loss) ) Operating income (loss) ) Net income (loss) Income (loss) per share: Basic and diluted $ $ ) $ ) $ ) $ ) Dividends per common share $ Total assets Total debt (6) Long-term debt obligations (7) - 27 - Table of Contents Year Ended December 31, 2010 (1) 2009 (2) 2008 (3) 2007 (4) 2006 (5) Other information: Shipments – Primary aluminum: Direct shipments (MT) Toll shipments (MT) Average realized price per metric ton: Direct shipments $ Toll shipments $ Average LME price: Per metric ton $ Average Midwest premium: Per metric ton $ $ $
